DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 05/16/2022 has been entered. Claims 2, 10-11, 13, and 16-20 are canceled.
Allowable Subject Matter
Claims 1, 3-9, 12, 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or suggest all of the limitations of independent claims 1 and 9. Though Cao does teach “the strip-shaped middle region is arranged centrally above the releasable openings of the at least one plurality of battery cells (Cao Fig. 1), wherein the atomizing device further comprises lateral strips provided on each side of the strip-shaped middle region (left and right edge portions of top portion of container 3, Cao Figs. 1), formed with and thus adjacent to the strip-shaped middle region (3D shape of Cao container 3), wherein the lateral strips are formed inclined with respect to the strip-shaped middle region, towards the upper sides of the plurality of battery cells (edges of container 3 point 90-degreed toward battery cells 2, Cao Figs. 1 and 5-6)”, Cao fails to teach that “the lateral strips are formed inclined … in a concave shape” nor that “the at least one flame passage opening is arranged on at least one of the lateral strips”. 
There is no teaching within Cao nor suggestion found within any secondary prior art reference which would suggest modification of the Cao invention such that the flame passage openings could be relocated to the edge/lateral strip portions of container 3 since the flame passage/valves 33 of Cao need to be in correspondence with battery unit valves 25 to release pressure from within the cells, thus be above the cells per Cao [0107] and Figs. 5-6. Further, Cao fails to teach that the flame passage openings are located in the lateral strips and fails to teach two flame passage openings per cell (Cao Figs. 5-6 teach one valve 33 per valve 25 of cells 2). 
There is no suggestion toward rearranging the location of these flame passages in Cao nor modified Cao which would render beneficial and thus obvious all limitations of instant claims 1, 9, and their dependent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed 05/16/2022, with respect to amended independent claims have been fully considered and are persuasive.  The rejections of 03/14/2022 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728   

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728